DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-14 and 21 is/are pending.  Claim(s) 15-19 is/are withdrawn.  Claim(s) 20 is/are canceled.
Election/Restrictions
Applicant’s arguments that the inventions of Species 1-4 in the 5/14/2021 Office Action are persuasive.  Therefore, Species 1 includes Figures 6-14 identified for Species 1-4.  Species 5 and 6 were not argued as part of the elected Species 1 and are not disclosed as part of this embodiment and therefore remain withdrawn.  
Therefore, previously non-elected claims 6-11 are rejoined with the elected Species 1 and examined herein.  

Response to Arguments
Applicant’s arguments, filed 9/24/2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 12 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 9/24/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-5 and 12-14 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the twisted language requires exactly the structure disclosed by Applicant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, the twisted limitation is met as the loops are wrapped (or twisted) around one another.  The claim does not further define any specific manner of twisting.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is a (fully) expanded configuration where all linked stitches include all the plurality of stitches and that all of these stitches form a helical shape together) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim requires a “series” of linked stitches able to form a helical pattern.  As the stitches are around the circumference and along the length of the stent, there is a “series” of stitches forming a helical pattern, when placed in the expanded configuration. 
With respect to claim 3, Applicant’s amendments overcome the prior rejection of record under Goto.   
With respect to the non-finality of this Office Action, due to the change in the Restriction, claims 6-11, previously not rejected under prior art, are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "lower" in claim 3 is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining the bounds of “lower”, such as a relationship with an opposing direction and the device feature(s), to provide orientation within the device itself.  Therefore, this term is indefinite.  
Claim 6 recites “a longitudinally adjacent twisted knit stitch”.  It is unclear if this is the same as the feature of the same name introduced in claim 1 or a different stitch.  
Claim 11 recites “of twisted knit stitches”.  It is unclear if these are the same or a different instance of this feature.  For purposes of examination the Examiner considers this language to be “of the twisted knit stitches”. 
Claim(s) 4-5 and 7-10 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto, et al (Goto) (US 2009/0005855 A1).
Regarding Claim 1, Goto teaches a stent (e.g. abstract), the stent comprising: 
an elongated tubular member having a longitudinal axis (e.g. Figure 28), the elongated tubular member comprising at least one knitted filament (e.g. Figure 28) forming a plurality of twisted knit stitches (e.g. Figure 28) with rungs extending circumferentially between radially adjacent twisted knit stitches (e.g. Figure 28, circumferentially aligned portion between loops), 
wherein each twisted knit stitch of the plurality of twisted knit stitches is interconnected with a longitudinally adjacent twisted knit stitch (e.g. Figure 28) forming a series of linked stitches (e.g. Figure 28), 
the elongated tubular member configured to move between a radially collapsed configuration when constrained and a radially expanded configuration when unconstrained (e.g. Figure 16-19, 28; the tubular member is therefore able to be collapsed and expanded; for example, the expanded state can be one where the tubular member is held (unconstrained relative to the collapsed configuration); as broadly claimed, there is a set of stitches that extend helically around the tubular form); 
wherein in the collapsed configuration the series of linked stitches form longitudinal columns (e.g. Figures 28 and 21) and in the expanded configuration the series of linked stitches extend helically around the elongated tubular member (discussed supra and as broadly claimed, there is a set of stitches that extend helically around the tubular form).

Regarding Claim 2, a length of the rungs in the collapsed configuration is less than a length of the rungs in the expanded configuration (e.g. Figures 23-24 show the change in the rungs from compression to expansion).
Regarding Claim 12, the elongated tubular member has a distal end region and a proximal end region (these regions are inherently present on the ends of the longitudinal tubular member), wherein at least one of the distal and proximal end regions is flared (e.g. Figure 28).
Regarding Claim 13, the at least one knitted filament is only a single knitted filament (e.g. [0055]).
Regarding Claim 14, wherein the elongated tubular member has a first longitudinal length in the collapsed configuration (there is inherently such a length) and a second longitudinal length in the expanded configuration (there is inherently such a length), wherein the second longitudinal length is less than the first longitudinal length (as the length of the device is made of knitted loops, the expanded length is shorter than collapsed length as the threads spread circumferentially).



Claim(s) 1-3, 6-9, 11, 14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shank, et al (Shank) (US 2005/0110214 A1).
Regarding Claim 1, Shank teaches a stent (e.g. abstract), the stent comprising: 
an elongated tubular member having a longitudinal axis (e.g. [0047], Figure 3), the elongated tubular member comprising at least one knitted filament forming a plurality of twisted knit stitches with rungs extending circumferentially between radially adjacent twisted stitches (e.g. annotated Figure 3 below), wherein each twisted knit stitch of the plurality of twisted knit stitches is interconnected with a longitudinally adjacent twisted knit stitch forming a series of linked stitches (e.g. Figure 3), the elongated tubular member configured to move between a radially collapsed configuration when constrained and a radially expanded configuration when unconstrained (e.g. Figures 3-4; [0041]);
wherein in the collapsed configuration the series of linked stitches form longitudinal columns (e.g. annotated Figure 3 below) and in the expanded configuration the series of linked stitches extend helically around the elongated tubular member (e.g. annotated Figure 4 below; as broadly claimed only extension in a helical direction is required; further, the collapsed and expanded configurations are introduced as functional and therefore the device is fully capable of being expanded as claimed, where expanded is relative to the collapsed configuration).   



    PNG
    media_image1.png
    618
    518
    media_image1.png
    Greyscale

Annotated Figure 3, Shank


    PNG
    media_image2.png
    572
    626
    media_image2.png
    Greyscale

Annotated Figure 4, Shank

Claim 2, a length of the rungs in the collapsed configuration is less than a length of the rungs in the expanded configuration (e.g. Figures 3-4 show the change in the rungs from compression (Figure 3) to expansion (Figure 4)).
Regarding Claim 3, each of the plurality of twisted knit stitches includes a closed loop portion (e.g. annotated Figure 3 above) and a crossed base portion defining a lower end of the closed loop portion (e.g. annotated Figure 3 above).
Regarding Claim 6, the loop portion of at least some of the twisted knit stitches is wrapped around the crossed base portion of a longitudinally adjacent twisted knit stitch (e.g. Figure 3). 
Regarding Claim 7, when in the expanded configuration the rungs define an outer surface of the elongated tubular member (e.g. Figure 3) and the crossed base portion of each twisted knit stitch extends radially outward from the outer surface (both portions of filament make up the crossing point are extended from a rung; as the wires cross, one must be further radially outward relative to the other and therefore extends radially outward from the outer surface). 
Regarding Claim 8, the crossed base portions form a raised ridge extending helically around the elongated tubular member in the expanded configuration (e.g. Figure 3; as the portions of the filament forming the crossing point are angled relative to the longitudinal axis and therefore extend helically relative to the longitudinal axis). 
Regarding Claim 9, the raised ridge has a longitudinal cross-sectional wave shape (here longitudinal is considered along the filament; one or both of the wires at the crossing are wave shaped; in each case the crest is at the crossing point; when the radially outer filament has the wave the each side of the crest is directed to the end 
Regarding Claim 11, there is a suture threaded through the loop portions of twisted knit stitches at a proximal end of the elongated tubular member (e.g. [0045]). 
Regarding Claim 14, wherein the elongated tubular member has a first longitudinal length in the collapsed configuration (there is inherently such a length) and a second longitudinal length in the expanded configuration (there is inherently such a length), wherein the second longitudinal length is less than the first longitudinal length (as the length of the device is made of knitted loops, the expanded length is shorter than collapsed length as the threads spread circumferentially).
Regarding Claim 21, the radially expanded configuration is a radially expanded, relaxed configuration (e.g. Figure 4; as seen in the Figure the device can be further expanded, further tightening the stitches). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5 and 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Shank, et al (Shank) (US 2005/0110214 A1) as discussed supra, alone.
Regarding Claim 4, Shank discloses the invention substantially as claimed but fails to teach each loop portion, when in the expanded configuration, has a diameter between 1 mm and 5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shank such that the loop diameter is 1 mm to 5 mm as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Regarding Claim 5, Shank discloses the invention substantially as claimed but fails to teach when in the expanded configuration, the rungs each have a length between 0.1 mm and 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shank such that the length of the rungs is 0.1 mm to 10 mm as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is 

Regarding Claim 10, the crest protrudes from the outer surface of the elongated tubular member between 0.5 mm and 5.0 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shank such that the crest protrudes from the outer surface of the elongated tubular member between 0.5 mm and 5.0 mm as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/21/2022